Case: 1:20-cv-00029-SA-RP Doc #: 3 Filed: 03/06/20 1 of 1 PagelD #: 123

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, if any) Dynamic Fire Protection via Amber Lomen
was received by me on (date) Of hT~' kh1-*da Go.

(3 I personally served the summons on the individual at (place)

on (date) or

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

x served the summons on (name of individual) _ J mb f f — Lu NOR / K« A = os who is

designated by law to accept service of process on behalf of (name of organization)

Daa art Firs bio-Ur ty on on (date) OL ATA IAG jor Jy Mes

C1 I returned the summons unexecuted because ‘or

CI Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 0 a AF odo

Snagl A

 
 

A fe fengiure
Tngler vreieo ler ec

Printed name and litle

p d B:/ TACGAC
TJ ti Per wn FS FAA 7

Server's address

Additional information regarding attempted service, etc:
